                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                             Case No. 18-cv-60165-BLOOM/Reid

CLINTON M. DINNALL,

       Plaintiff,

v.

DEPARTMENT OF CORRECTIONS,

       Defendant.
                                        /

                            ORDER ADOPTING
             MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       THIS CAUSE is before the Court upon the Report and Recommendation of Magistrate

Judge Reid (the “Report”). See ECF No. [15]. This action was previously referred to the

Honorable Lisette M. Reid for a Report and Recommendation on any dispositive matters. See

ECF No. [2]. On June 4, 2019, Judge Reid issued the Report recommending that the Petition for

Habeas Corpus Relief, ECF No. [1] (“Petition”), be denied on the merits and that no certificate of

appealability be issued. ECF No. [15], at 49. The Report advised that any objections to the

Report’s findings were due within fourteen days of receipt of the Report. Id.

       Plaintiff has timely filed objections to the Report. See ECF No. [18] (“Objections”). The

Court has conducted a de novo review of the portions of the Report to which Petitioner has

objected, in accordance with 28 U.S.C. § 636(b)(1)(C), and the remainder of the Report for clear

error, and finds that the Objections are without merit and are therefore overruled. Taylor v.

Cardiovascular Specialists, P.C., 4 F. Supp. 3d 1374, 1377 (N.D. Ga. 2014) (citing United States

v. Slay, 714 F.2d 1093, 1095 (11th Cir. 1983)). The Court first notes that the majority of
                                                           Case No. 18-cv-60165-BLOOM/Reid


Petitioner’s Objections are improper, as the objections are either further expansions of arguments

originally raised in his Petition and considered by the Magistrate Judge or are merely just

disagreements with the Report’s findings. These objections include:

       1. Petitioner’s objection to the Report’s finding that Claim Ten is not unexhausted and
          thus not procedurally barred from federal habeas review, and that the equitable
          exception should apply. ECF No. [18], at 2-4.

       2. Petitioner’s objection to the Report’s finding that Claim Two is not cognizable under §
          2254. Id. at 9.

       3. Petitioner’s objection to the Report’s finding that Claim Three is not cognizable under
          § 2254. Id. at 10.

       4. Petitioner’s objection to the Report’s finding that Claim Four is not cognizable under
          § 2254. Id. at 11.

       5. Petitioner’s objection to the Report’s finding that Claim Five is not cognizable under §
          2254. Id. at 12.

       6. Petitioner’s objection to the Report’s finding that Claim Six is not cognizable under §
          2254. Id. at 10.

       7. Petitioner’s objection to the Report’s finding that Claim Seven is not cognizable under
          § 2254. Id. at 10.

       8. Petitioner’s objection to the Report’s finding that Claim Eight is not cognizable under
          § 2254. Id. at 11.

       9. Petitioner’s objection to the Report’s finding that Claim Nine is not cognizable under
          § 2254. Id. at13.

       10. Petitioner’s objection to the Report’s finding that Claim Ten is not cognizable under §
          2254. Id. at13.

       11. Petitioner objection to the Report’s finding that Claim Eleven is not cognizable under
           § 2254. Id. at14.

       12. Petitioner’s general objection to “any findings” in the Report lacking the “conclusion
           that counsel provided constitutionally deficient representation,” which he argues
           demonstrates a decision involving unreasonable application of clearly established
           federal law. Id. at15.



                                                2
                                                                Case No. 18-cv-60165-BLOOM/Reid


        Upon review, the aforementioned objections merely expand upon and reframe arguments

already made and considered by the Magistrate Judge in her Report, or simply disagree with the

Report’s conclusions. “It is improper for an objecting party to ... submit [ ] papers to a district court

which are nothing more than a rehashing of the same arguments and positions taken in the original

papers submitted to the Magistrate Judge. Clearly, parties are not to be afforded a ‘second bite at

the apple’ when they file objections to a [Report and Recommendations].” Marlite, Inc. v.

Eckenrod, No. 10-23641-CIV, 2012 WL 3614212, at *2 (S.D. Fla. Aug. 21, 2012) (quoting

Camardo v. Gen. Motors Hourly-Rate Emps. Pension Plan, 806 F. Supp. 380, 382 (W.D.N.Y.

1992)). As a result, these objections are due to be overruled.

        Petitioner also objects to the Report’s recommendation that Claim One, his claim that the

trial court erred in denying his request to call David Clarke as a witness, be denied as without

merit, arguing that it was reviewed under an improper standard of review. ECF No. [18], at 7.

Specifically, Petitioner argues that this claim was “undoubtedly reviewed by the magistrate under

a Strickland analysis.” Id. In the Report, however, Judge Reid specifically states that as it relates

to this claim that “Petitioner has not established that his counsel’s performance was deficient under

Strickland. In any event, Petitioner has not established that the state court decisions were either

contrary to or involved an unreasonable application of clearly established federal law.” ECF No.

[15], at 27 (emphasis added). Thus, while this Court disagrees that the Magistrate Judge applied

the incorrect standard in evaluating Claim One, it is clear that Claim One was not solely evaluated

under the Strickland standard. Therefore, Petitioner’s objection is without merit and is overruled.

        Petitioner further objects to the Report’s finding that he failed to demonstrate the existence

of any factual disputes, and thus an evidentiary hearing is unwarranted. ECF No. [18], at 15.




                                                   3
                                                              Case No. 18-cv-60165-BLOOM/Reid


Petitioner again objects to the Report’s ultimate conclusion but he has failed to identify a single

factual dispute in existence. Thus, the objection is improper and must be overruled.

       Lastly, Petitioner objects to the Magistrate Judge’s conclusion that Petitioner is not entitled

to a certificate of an appealability. Id. Because the Court agrees with the Magistrate Judge’s

analysis and her conclusions and further determines that all of the Petitioner’s objections are

without merit, the Court agrees that a certificate of appealability should not be issued. Petitioner’s

final objection is therefore, also overruled.

       The Court has conducted a de novo review of Judge Reid’s Report, the record and

applicable law, and is otherwise fully advised. See Williams v. McNeil, 557 F.3d 1287, 1291 (11th

Cir. 2009) (citing 28 U.S.C. § 636(b)(1)). Upon review of the record and the Report, the Court

finds Judge Reid’s Report to be well reasoned and correct, and the Court agrees with the its

analysis.

       Accordingly, it is ORDERED AND ADJUDGED as follows:

            1. Judge Reid’s Report and Recommendation, ECF No. [15], is ADOPTED.

            2. Petitioner’s Objections, ECF No. [18], are OVERRULED.

            3. The Petition for Habeas Corpus Relief, ECF No. [1], is DENIED. No Certificate

               of appealability shall be issued.

            4. To the extent not otherwise disposed of, any scheduled hearings are CANCELED,

               all pending motions are DENIED as moot, and all deadlines are TERMINATED.

            5. The Clerk of Court is directed to CLOSE this case.




                                                   4
                                                   Case No. 18-cv-60165-BLOOM/Reid


       DONE AND ORDERED in Chambers, at Miami, Florida, on August 2, 2019.




                                               _________________________________
                                               BETH BLOOM
                                               UNITED STATES DISTRICT JUDGE

Copies to:

The Honorable Lisette M. Reid

Counsel of Record

Clinton M. Dinnall
L53346
Columbia Correctional Institution-Annex
Inmate Mail/Parcels
216 S.E. Corrections Way
Lake City, FL 32025-2013




                                          5
